Citation Nr: 1330263	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  07-33 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for urethritis/prostatitis.

2.  Entitlement to an initial compensable disability rating for tinea versicolor prior to August 26, 2011, and in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1967 to May 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho which, in pertinent part, granted service connection for tinea versicolor with a noncompensable (0 percent) rating, and granted service connection for urethritis/prostatitis with a 10 percent rating.  

The Board remanded the case in August 2011.  The Board remand directed additional development that included a request to obtain updated VA treatment records and updated VA examinations to address the service-connected tinea versicolor and urethritis/prostatitis.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

During the pendency of this appeal, in a June 2012 rating decision, the RO granted a higher initial 60 percent rating for tinea versicolor from August 26, 2011, and a higher initial 60 percent rating for urethritis/prostatitis effective July 14, 2006 (the date of the claim).  The Board has accordingly recharacterized the issues on appeal. 


FINDINGS OF FACT

1.  In September 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, of a withdrawal of the appeal for an initial disability rating in excess of 60 percent for urethritis/prostatitis.

2.  For the entire rating period, both prior to and from August 26, 2011, tinea versicolor has been manifested by hypopigmentation of the skin affecting at least 40 percent of total body area. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of an appeal for an initial disability rating in excess of 60 percent for urethritis/prostatitis, by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, for the period prior to August 26, 2011, the criteria for an initial disability rating of 60 percent for tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7813, 7820, and 7806 (2013).

3.  For the entire initial rating period, the criteria for an initial disability rating in excess of 60 percent for tinea versicolor, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7813, 7820, and 7806 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of an Initial Rating Claim for Urethritis/Prostatitis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a September 2013 Appellate Brief Presentation, the Veteran, through his authorized representative, has withdrawn the appeal for an initial disability rating in excess of 60 percent for urethritis/prostatitis; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for a higher initial rating for urethritis/prostatitis, and it is dismissed.

Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In an August 2006 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate his initial claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  This notice included information regarding how disability ratings and effective dates are assigned.  For these reasons, the Board finds that the Veteran was provided with adequate VCAA notice prior to the initial adjudication of the claim.

The Veteran was afforded VA examinations in June 2007 and August 2011 to address service-connected tinea versicolor.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2011VA examination is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  While a June 2007 examination did not clearly identify the extent of tinea versicolor in accordance with the rating criteria, the Board finds that the second August 2011 VA examination adequately addressed the severity of tinea versicolor in an active phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records, VA examinations, and the Veteran's statements.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 




Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Because the RO issued a new rating decision in June 2012, granting a 60 percent evaluation for tinea versicolor, effective August 26, 2011, the board will evaluate the level of disability both prior to and from August 26, 2011.  As the Board will discuss in more detail below, the Board finds that symptoms related to both tinea versicolor and urethritis/prostatitis have not changed in severity over the course of the appeal to warrant a staged rating. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran was assigned an initial noncompensable evaluation for tinea versicolor under Diagnostic Code 7813-7806.  See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  Tinea versicolor may alternately be rated under Diagnostic Code 7820, which addresses infections of the skin not listed elsewhere (including bacterial, fungal, viral, temponemal, and parasitic diseases).

Diagnostic Code 7813 (dermatophytosis) and Diagnostic Code 7820 (infections of the skin not listed elsewhere) both provide that such disability is to be rated as a disfigurement of the head, face, or neck, (Diagnostic Code 7800), scars (Diagnostic Codes 7802, 7803, 7804, and 7805), or dermatitis (Diagnostic Code 7806) depending on the predominant disability.  38 C.F.R. § 4.118.

Under Diagnostic Code 7806 (dermatitis or eczema), a 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum evaluation of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability.  38 C.F.R. § 4.118.

VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118 , Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008. See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  The Veteran's claim was filed prior to October 23, 2008; therefore, the former rating criteria for scars are applicable in the present case, and have been provided below.

Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck.  A 10 percent evaluation is assigned with one characteristic of disfigurement.  A 30 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features, or; with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (prior to October 23, 2008).  

The 8 characteristics of disfigurement, for the purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) skin adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Id. at Note (1). 

Scars, other than on the head, face, or neck, that are deep or that cause limited motion, are evaluated under Diagnostic Code 7801.  Under Diagnostic Code 7801, a 10 percent evaluation is assigned for scars affecting an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent evaluation is assigned for scars affecting an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent evaluation is assigned for scars affecting an area or areas exceeding 72 square inches (465 sq. cm.); and a maximum 40 percent evaluation is assigned for scars affecting an area or areas exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118 (prior to October 23, 2008).  Scars in widely separated areas as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be rated separately.  Id. at Note (1).  A deep scar is one associated with underlying soft tissue damage. Id. at Note (2). 

For scars, other than those of the head, face, or neck, that are superficial and that do not cause limited motion that comprise an area or areas of 144 square inches (929 sq. cm.) or greater, a maximum 10 percent evaluation is provided.  38 C.F.R. 
§ 4.118 (prior to October 23, 2008).  Scars in widely separated areas as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be rated separately.  Id. at Note (1).  A superficial scar is one not associated with underlying soft tissue damage. Id. at Note (2). 

For scars that are superficial and unstable, a maximum 10 percent evaluation is warranted.  38 C.F.R. § 4.118 (prior to October 23, 2008).  The notes to this diagnostic code state that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar and that a superficial scar is one not associated with underlying soft tissue damage.  Id.  

For superficial scars that are painful on examination, a maximum 10 percent evaluation is provided.  38 C.F.R. § 4.118 (prior to October 23, 2008).  The notes to this diagnostic code provide that a superficial scar is one not associated with underlying soft tissue damage and that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Id.  

Scars can also be assigned disability ratings based upon limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 2008).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Initial Rating for Tinea Versicolor

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, tinea versicolor has been manifested by hypopigmentation of the skin affecting at least 40 percent of the entire body consistent with a 60 percent rating under Diagnostic Code 7806.  The Board finds that the evidence of record does not reflect a change in the severity or the duration of manifestations of tinea versicolor over the course of the initial rating period on appeal, both prior to and from August 26, 2011.

An initial June 2007 VA examination was completed to determine the etiology of the Veteran's skin disabilities.  The examination report shows that tinea versicolor was manifested by white spots on the skin without pigmentation, more noticeable when the skin was tanned.  The condition was stated to be unchanged over time.  The VA examiner noted that separately service-connected acne affected less than 40 percent of the face and was not active during examination, but did not clearly discuss the extent of tinea versicolor.  During examination, the examiner only noted hypopigmentation on the right posterior shoulder measuring 1 centimeter by 1.25 centimeters.    

In a July 2006 statement, the Veteran reported that his skin problem occurred with exposure to the sun and was represented as a loss of skin color pigment.  He stated that presently, the condition affected his right knee, right shoulder, and face, and that he avoided skin exposure to the sun when possible.  In an October 2007 substantive appeal and January 2008 statement, the Veteran indicated that the June 2007 VA examiner only photographed one or two hypopigmented spots during examination because these were the most prominent and would show up better on film, even though there were spots present in other areas.  He also indicated that the spots were not as prominent in the winter seasons when he was not exposed to the sun.  In a July 2011 informal hearing presentation, the Veteran contends that tinea versicolor had worsened since his last examination.  VA treatment records do not reflect specific treatment for tinea versicolor. 

An August 2011 VA examination shows that tinea versicolor had been present since 1969.  The Veteran reported that the condition was more noticeable if he tanned, but he tried to avoid the sun.  The Veteran did not receive treatment for tinea versicolor.  The VA examiner stated that greater than 40 percent of total body area was affected by tinea versicolor.  

The Veteran has reported that tinea versicolor has been present since service, and indicated during a June 2007 VA examination that the condition was unchanged over time, but also noted in several statements that tinea versicolor was less noticeable in the winter, and more prominent with sun exposure.  The June 2007 VA examination did not include a clear discussion of the extent of tinea versicolor, but did describe one hypopigmented spot present in the right shoulder.  The Veteran has indicated that the examiner only photographed and discussed one more prominent spot, but asserts that other spots were present.  The Veteran is competent to report the presence of multiple areas of hypopigmentation on the skin throughout the rating period, and varying degrees of hypopigmentation with or without seasonal sun exposure, and the Board finds that his statements are credible as they have been consistent during the entire rating period and are supported by findings from an August 2011 VA examination which shows that 40 percent of total body area was affected by tinea versicolor.  Moreover, because the June 2007 VA examination report did not clearly identify the extent of total body area affected by tinea versicolor, but instead discussed the percent of the face affected by acne during examination, the Board has accorded more probative weight to findings from the more recent August 2011 VA examination, which clearly discussed the extent of tinea versicolor in terms the percent of total body area affected.  For these reasons, the Board finds that for the entire rating period, both prior to and from August 26, 2011, tinea versicolor has been manifested by hypopigmentation of the skin affecting at least 40 percent of total body area. 

The Veteran was assigned a 60 percent evaluation under Diagnostic Code 7806 in August 26, 2011, based on medical evidence showing that 40 percent of total body area was affected by tinea versicolor.  See 38 C.F.R. § 4.118.  As the Board has discussed above, a review of the evidence, lay and medical, does not establish that the severity and the duration of manifestations of the tinea versicolor have changed over the course of the initial rating period, but instead indicates that tinea versicolor has not changed over time, but is more noticeable with periods of sun exposure.  See Ardison, 6 Vet. App. at 407-08 (holding that an examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time).  Therefore, the Board finds that the evidence of record does not reflect a change in the severity of the disability over the course of the appeal.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, prior to August 26, 2011, a 60 percent evaluation is warranted for tinea versicolor under Diagnostic Code 7806.  38 C.F.R. 38 C .F.R. §§ 4.3, 4.7, 4.118. 

For the entire initial rating period, both prior to and from August 26, 2011, the Board finds that an evaluation in excess of 60 percent is not warranted under Diagnostic Code 7806. 38 C.F.R. § 4.118.  A 60 percent evaluation is the maximum rating assignable under Diagnostic Code 7806; therefore, a higher evaluation is not available to the Veteran under this Diagnostic Code.  See 38 C.F.R. § 4.118. 

A disability under Diagnostic Code 7806, 7813, or 7820, may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability.  See 38 C.F.R. § 4.118.  The Board finds that the Veteran's predominant disability most closely approximates a rating based on dermatitis and eczema under Diagnostic Code 7806, and is appropriately rated based on total body are affected.  Because disabilities rated under Diagnostic Code 7806, 7813, and 7820 are to be rated "either" as a disfigurement of the head, face, or neck, or scars, or dermatitis, "depending on the predominant disability," the Board finds that the Veteran may not receive separate ratings in addition to currently assigned 60 percent rating under Diagnostic Code 7806 for the same disability.  See 38 C.F.R. § 4.118.  While tinea versicolor is shown to result in areas of hypopigmentaiton of the skin, the Board finds that a higher evaluation would not be warranted under Diagnostic Codes 7800, where tinea versicolor has not been shown to result in a disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features, or with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118.  Additionally, the Veteran's disability is not shown to result in scars that are deep, causing limited motion; scars covering an 144 square inches or greater; scars that are unstable; scars that are painful on examination; and no functional limitations to the areas affected are indicated to warrant consideration under Diagnostic Codes 7801-7805.  See 38 C.F.R. § 4.118.  For these reasons, the Board finds that a higher evaluation is not warranted under Diagnostic Codes 7800-7805 at any time during the initial rating period.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by tinea versicolor is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 7860 specifically provide for disability ratings based fungal infections of the skin, rated based on the extent of the disability and any treatment required.  In this case, considering the lay and medical evidence, the Veteran's tinea versicolor is manifested by hypopigmentation affecting more than 40 percent of total body area with no current treatment.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate service-connected tinea versicolor, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  Tinea versicolor not shown to result in functional limitations or limitations on his occupation and daily life other than the need to avoid sun exposure or tanning, and the Board finds that the assigned 60 percent evaluation addressing his overall impairment adequately addresses his current disability picture.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The issue of entitlement to an initial disability rating in excess of 60 percent for urethritis/prostatitis is dismissed.

Resolving reasonable doubt in the Veteran's favor, for the period prior to August 26, 2011 an initial disability rating of 60 percent for tinea versicolor is granted; for the entire initial rating period, a disability rating in excess of 60 percent is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


